Exhibit 99.1 Massey Energy Announces Pricing and Receipt of Requisite Consents in Tender Offer and Consent Solicitation for 6.625% Senior Notes Due 2010 RICHMOND, Va., Aug. 19 /PRNewswire-FirstCall/ Massey Energy Company (NYSE: MEE) announced today the determination of the total consideration offered pursuant to its previously announced cash tender offer and consent solicitation for any and all of its 6.625% senior notes due 2010 (the “6.625% Notes”).Massey also announced today that holders of approximately $311.5 million aggregate principal amount of the outstanding $335 million aggregate principal amount of the 6.625% Notes, representing approximately 93% of the outstanding 6.625% Notes, had tendered their 6.625% Notes and delivered the related consents on or prior to the consent payment deadline of 5:00 p.m.
